THE STATE OF SOUTH CAROLINA
                        In The Supreme Court

             In the Matter of David W. Melnyk, Respondent.

             Appellate Case No. 2021-000026


                              Opinion No. 28032
                   Submitted May 14, 2021 – Filed June 3, 2021


                             PUBLIC REPRIMAND


             Disciplinary Counsel John S. Nichols and Senior
             Assistant Disciplinary Counsel C. Tex Davis, Jr., both of
             Columbia, for the Office of Disciplinary Counsel.

             David W. Melnyk, of Irmo, Pro Se.



PER CURIAM: In this attorney disciplinary matter, Respondent and the Office
of Disciplinary Counsel (ODC) have entered into an Agreement for Discipline by
Consent (Agreement) pursuant to Rule 21 of the Rules for Lawyer Disciplinary
Enforcement (RLDE) contained in Rule 413 of the South Carolina Appellate Court
Rules (SCACR). In the Agreement, Respondent admits misconduct, consents to
the imposition of either a confidential admonition or a public reprimand, and
agrees to pay costs and attend the Legal Ethics and Practice Program Ethics School
within one year. We accept the Agreement and issue a public reprimand. The
facts, as set forth in the Agreement, are as follows.

                                          I.

                                     Matter A

Client A retained Respondent on March 14, 2014, to file a Chapter 13 bankruptcy
petition. Client A's father paid a retainer fee of $1,200. This was not the full fee
but the amount required by Respondent to file the case. Respondent filed the
petition with the United States Bankruptcy Court in January 2015. Client A was
unhappy with the level of communication by Respondent and delays in the filing of
the case. Client A terminated Respondent and new counsel was substituted in the
case. Respondent refunded $390 to Client A and forwarded the file to Client A's
new counsel. Respondent acknowledges his communication with Client A was
lacking and that there were delays in the case. Respondent admits his conduct in
this matter violated the following Rules of Professional Conduct, Rule 407,
SCACR: Rule 1.3 (diligence) and Rule 1.4 (communication).

                                    Matter B

Client B retained Respondent on March 14, 2014, to file a Chapter 7 bankruptcy
petition. Client B paid a $200 retainer fee to Respondent to begin working on the
case. In November 2014, Client B wrote a letter to Respondent terminating his
services due to unnecessary delays and Respondent's failure to return phone calls.
After meeting with Respondent, Client B agreed to continue with the
representation. Unfortunately, the communication issues persisted, and Client B
terminated Respondent's services on January 10, 2015. Respondent returned Client
B's file to her. Respondent acknowledges that his communication with Client B
could have been better and that these communication issues contributed to delays
in the case. Respondent admits his conduct in this matter violated the following
Rules of Professional Conduct, Rule 407, SCACR: Rule 1.3 (diligence) and Rule
1.4 (communication). We find Respondent's conduct in this matter also violated
Rule 3.2, RPC, Rule 407, SCACR (reasonable efforts to expedite litigation).

                                    Matter C

Client C retained Respondent on October 22, 2013, to file a Chapter 7 bankruptcy
petition. Client C had recently voluntarily dismissed a Chapter 13 bankruptcy
proceeding filed by another attorney. The Chapter 7 case was filed on April 11,
2014. Client C moved out of state and the bankruptcy case was ultimately
dismissed. Client C stated that Respondent failed to return his client file.
Respondent mistakenly believed Client C already had copies of all relevant file
materials. Respondent has now forwarded a complete copy of the client file to
Client C. Respondent admits his conduct in this matter violated Rule 1.16(d),
RPC, Rule 407, SCACR (surrendering client property and papers upon termination
of representation).
                                     Matter D

Client D retained Respondent on March 10, 2014, in a Chapter 7 bankruptcy
matter. In addition, Client D advised Respondent that there was a lien on her
house she would like removed. Client D believed that Respondent would handle
the removal of the lien as part of his representation. The bankruptcy case was
concluded on August 13, 2014. Client D maintains that Respondent failed to
maintain reasonable communication with her throughout the representation. In
August 2015, while preparing to sell her house, Client D discovered that the lien
on her house had not been removed. Client D contacted Respondent about why the
lien had not already been removed. Respondent advised Client D that the
Disclosure of Compensation of Attorney for Debtor form, which she signed on
May 12, 2014, stated that his fee did not include the service of removing the lien.
However, Respondent agreed to file the appropriate motion to remove the lien
without any further charge to Client D. The lien was removed and Client D was
able to sell her house. Respondent acknowledges that he could have
communicated better with Client D and that better communication could have
avoided the misunderstanding regarding the lien. Respondent admits his conduct
in this matter violated Rule 1.4, RPC, Rule 407, SCACR (communication).

                                     Matter E

Client E had a financial power of attorney for his adult son (Son). In addition, Son
was unable to care for his children. Client E consulted Respondent to assist Son
with his financial situation and to help Client E obtain custody of his
grandchildren. On November 3, 2016, Client E signed retainer agreements
whereby Respondent would file a Chapter 7 Bankruptcy petition for Son and file
an action in family court for Client E to obtain custody of the grandchildren.
Respondent was able to obtain a discharge in Son's bankruptcy case on October 18,
2017. A final order awarding custody of the grandchildren to Client E was filed on
December 21, 2017. Respondent acknowledges that there were periods of time
when he failed to maintain reasonable communication with Client E and that there
were unnecessary delays in the case. Respondent admits his conduct in this matter
violated the following Rules of Professional Conduct, Rule 407, SCACR: Rule 1.3
(diligence) and Rule 1.4 (communication). We find Respondent's conduct in this
matter also violated Rule 3.2, RPC, Rule 407, SCACR (reasonable efforts to
expedite litigation).
                                      Matter F

Client F retained Respondent on June 30, 2017, to represent him regarding a traffic
ticket. Client F paid a $400 retainer fee. On July 5, 2017, Respondent faxed a
Letter of Representation, with a request for a jury trial, to the Magistrate Court and
received a confirmation that the fax was received. On July 11, 2017, the Court
held a hearing on the traffic ticket. Neither Client F nor Respondent were present
for the hearing. Subsequently, Client F paid the traffic ticket. Respondent offered
to file a motion to reopen the matter. Client F declined to have Respondent file
any motion. Respondent refunded the entire $400 retainer fee to Client F.
Respondent acknowledges he failed to meet Client F's expectations regarding
communication. Respondent admits his conduct in this matter violated Rule 1.4,
RPC, Rule 407, SCACR (communication). We find Respondent's conduct in this
matter also violated Rule 8.4(e), RPC, Rule 407, SCACR (conduct prejudicial to
the administration of justice).

                                      Matter G

Client G retained Respondent on June 4, 2018, to handle a domestic case. Client G
paid a retainer fee of $2,000. Over the next several months, Client G became
increasingly dissatisfied with the communication from Respondent. Ultimately, in
November 2018, Client G terminated Respondent and obtained new counsel.
Respondent refunded the entire $2,000 fee to Client G. Respondent acknowledges
that he failed to meet Client G's expectations regarding communication.
Respondent admits his conduct in this matter violated Rule 1.4, RPC, Rule 407,
SCACR (communication).

                                      Matter H

Client H retained Lawyer on August 23, 2018, to represent him for a charge of
reckless driving. Client H paid a retainer fee of $500. Client H states that
Respondent failed to return his calls and messages. Client H's court date was
scheduled for June 4, 2019. Respondent failed to appear at the hearing. Client H
was found guilty in his absence and was required to pay a fine of $440 for the
traffic offense. Respondent represents that on June 4, 2019, he had court hearings
in municipal court and bankruptcy court. Respondent mistakenly believed that
Client H's trial had been continued due to his other court hearings. Respondent
filed a motion to reopen Client H's case. This motion was denied on August 21,
2019. Respondent refunded the entire retainer fee of $500 to Client H and
forwarded payment of $440 to reimburse Client H for the fine he was required to
pay. Respondent acknowledges that his failure to appear at Client H's hearing was
conduct prejudicial to the administration of justice. Respondent admits his conduct
in this matter violated Rule 8.4(e), RPC, Rule 407, SCACR (conduct prejudicial to
the administration of justice).

                                      Matter I

Client I retained Respondent in March 2018 to handle a bankruptcy case. Client I
paid a retainer fee of $1,700. After numerous missed calls and delays, the case
was filed in September 2018. The case was dismissed in October 2018 because
Client I was unable to comply with the financial terms of the plan. Client I and
Respondent agreed to reassess the options in a few months. This additional time
would allow Client I to improve her financial situation. Client I met again with
Respondent in May 2019 to discuss filing a new bankruptcy claim. Client I paid
an additional fee to Respondent for the second claim. The second bankruptcy case
for Client I was dismissed with prejudice in August 2019 because Respondent
failed to submit all the required documentation. On December 5, 2019, the
bankruptcy court held a hearing to reconsider the dismissal with prejudice and to
address the potential disgorgement of attorney's fees. Client I consented for
Respondent to represent her at this hearing. Respondent was able to convince the
bankruptcy court to amend its dismissal decision removing the prejudice period of
one year so that Client I would be permitted to file again. In addition, Respondent
voluntarily agreed to refund $2,300 to Client I, which represents all legal fees paid
to Respondent. Respondent acknowledges that his conduct in this matter fell short
of what is required in communication and diligence. Respondent admits his
conduct in this matter violated the following Rules of Professional Conduct, Rule
407, SCACR: Rule 1.3 (diligence) and Rule 1.4 (communication).

                                         II.

Respondent admits that his conduct constitutes grounds for discipline under Rule
7(a)(1), RLDE, Rule 413, SCACR (a violation of the Rules of Professional
Conduct is a ground for discipline). Respondent also agrees that within thirty days
of the imposition of discipline, he will pay the costs incurred in the investigation
and prosecution of this matter by ODC and the Commission on Lawyer Conduct
(Commission). As a condition of discipline, Respondent further agrees to
complete the Legal Ethics and Practice Program Ethics School within one year of
the imposition of discipline.

                                      III.

We find Respondent's misconduct warrants a public reprimand. Accordingly, we
accept the Agreement and publicly reprimand Respondent for his misconduct.
Within thirty days of the date of this opinion, Respondent shall pay the costs
incurred in the investigation and prosecution of this matter by ODC and the
Commission. Within one year of the date of this opinion, Respondent shall
complete the Legal Ethics and Practice Program Ethics School.

PUBLIC REPRIMAND.

BEATTY, C.J., KITTREDGE, HEARN, FEW and JAMES, JJ., concur.